 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, NOR REGISTERED OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
DELIVERED AFTER SALE, TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS QUALIFIED AND
REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, SUCH QUALIFICATION
AND REGISTRATION ARE NOT REQUIRED. ANY TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS AND CONDITIONS
WHICH ARE SET FORTH HEREIN.

 

Principal Amount: $________ Issue Date: April 30, 2019

 

Orbital Tracking Corp.

 

6% PROMISSORY NOTE

 

FOR VALUE RECEIVED, pursuant to the terms and conditions of this 6% Promissory
Note (this “Note”), Orbital Tracking Corp., a Nevada corporation (the
“Company”), hereby promises to pay to the order of ____________, or registered
assigns (the “Holder”), on the second anniversary of the Issue Date as set forth
above (the “Maturity Date”), the Principal Amount as set forth above (the
“Principal Amount”), together with interest on the outstanding Principal Amount
at the rate of six percent (6%) per annum, simple interest, in each case to the
extent that this Note and the Principal Amount and any accrued interest
hereunder (the “Indebtedness”) has not been prepaid by the Company prior to the
Maturity Date. Interest shall commence accruing on the date hereof (the “Issue
Date”), computed on the basis of a 365-day year and the actual number of days
elapsed, and shall be payable as set forth herein.

 

This Note is entered into pursuant to a Shares for Note Exchange Agreement by
and between the Company and the Holder (the “Agreement”) and is subject to the
terms and conditions thereof. Defined terms used herein without definition have
the meanings given them in the Agreement. This Note is not a certificate of
deposit or similar obligation of, and is not guaranteed or insured by, any
depository institution, the Federal Deposit Insurance Corporation, the
Securities Investor Protection Corporation or any other governmental or private
fund or entity.

 

The following terms shall apply to this Note:

 

Section 1. Interest; Prepayment. Interest on this Note shall accrue on a simple
interest, non-compounded basis, and shall be added to the Principal Amount on
the Maturity Date, at which time all Indebtedness shall be due and payable. In
the event that any amount due hereunder is not paid as and when due, such
amounts shall accrue interest at the rate of 12% per year, simple interest,
non-compounding, until paid. The Company may pre-pay this Note at any time upon
repayment of all of the Indebtedness then due. This Note and the amounts payable
hereunder, including principal and accrued interest are general unsecured
obligations of the Company. If any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

 

1

 

 

Section 2. Transfers to Comply with the Agreement. This Note may not be sold or
transferred other than in compliance with the Agreement and all applicable
securities laws.

 

Section 3. Miscellaneous.

 

(a) Notices. Any and all notices or other communications or deliveries to be
provided hereunder shall be given in accordance with the provisions of the
Agreement.

 

(b) Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of such loss, theft or destruction
of this Note, and of the ownership hereof reasonably satisfactory to the
Company.

 

(c) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of Nevada without
regard to the principles of conflict of laws thereof.

 

(d) Incorporation of Provisions. The provisions of Section 3 of the Agreement
(Miscellaneous) shall apply to this Note as though fully set forth herein,
provided that each reference thereto to the “Agreement” shall be deemed a
reference to this Note, each reference to the “Shareholder” shall be deemed a
reference to the Holder, and each reference to the “Parties” or a “Party” shall
be deemed a reference to the Company and the Holder.

 

(e) Entire Agreement. This Note (including any recitals hereto) and the
Agreement set forth the entire understanding of the parties with respect to the
subject matter hereof, and shall not be modified or affected by any offer,
proposal, statement or representation, oral or written, made by or for any party
in connection with the negotiation of the terms hereof, and may be modified only
by instruments signed by all of the parties hereto.

 

(f) Currency. All dollar amounts are in U.S. dollars.

 

(g) THE SECURITIES EVIDENCED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES
LAWS, AND NO INTEREST MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES, (B) THIS COMPANY RECEIVES AN OPINION OF LEGAL COUNSEL
FOR THE HOLDER OF THESE SECURITIES SATISFACTORY TO THIS COMPANY STATING THAT
SUCH TRANSACTION IS EXEMPT FROM REGISTRATION, OR (C) THIS COMPANY OTHERWISE
SATISFIES ITSELF THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.

 

[SIGNATURE PAGE FOLLOWS]

 



2

 

 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the Issue Date.

 

  Orbital Tracking Corp.         By:   Name: David Phipps   Title: Chief
Executive Officer

 



3

 

